Paul Douglas




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    September 25, 2015

                                    No. 04-15-00155-CV

              BEXAR COUNTY HOSPITAL d/b/a University Health System,
                                Appellant

                                             v.

                                  Paul Douglas HARLAN,
                                         Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-11941
                           Honorable Larry Noll, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason K. Pulliam, Justice

      The panel has considered the Appellant’s Motion for Rehearing En Banc, and the motion
is DENIED.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court